UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1059



In Re: GLEN MARCUS FALLIN,

                                                         Appellant.
_________________________


ROBERT DICARLO,
                                                         Plaintiff,

          versus


BALTIMORE COUNTY, MARYLAND, a municipal
corporation; WESLEY P. MARTIN, individually
and in his official capacity as an employee of
the Department of Recreation and Parts of
Baltimore County,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-556-
MJG)


Argued:   April 7, 1997                      Decided:   May 2, 1997


Before LUTTIG and WILLIAMS, Circuit Judges, and DUFFY, United
States District Judge for the District of South Carolina, sitting
by designation.

Dismissed by unpublished per curiam opinion.
ARGUED: Glen Marcus Fallin, Westminster, Maryland, for Appellant.
Gregory Edward Gaskins, Assistant County Attorney, BALTIMORE COUNTY
OFFICE OF LAW, Towson, Maryland, for Appellees. ON BRIEF: Virginia
W. Barnhart, County Attorney, BALTIMORE COUNTY OFFICE OF LAW,
Towson, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant Glen Marcus Fallin appeals from the district court's

order that, pursuant to 28 U.S.C. § 1927, he pay sanctions of

$540.50 arising out of his legal representation of Robert DiCarlo

in a suit brought by DiCarlo against Appellees Baltimore County,

Maryland and Wesley P. Martin.   Under our well-established prece-

dent, the order of sanctions against Fallin is not appealable

absent a final judgment in the underlying litigation. See Wheeler
v. Anchor Continental Inc., 622 F.2d 94, 95 (4th Cir. 1980); Under-

writers at Lloyd's v. Suburban Trust Co., 666 F.2d 55, 58 (4th Cir.

1981).   Because no final judgment has been rendered in this case,

we dismiss Fallin's appeal for lack of appellate jurisdiction.




                                                        SO ORDERED


                                 2
3